Citation Nr: 0606836	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  05-17 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Chapter 1606 educational assistance benefits in the amount of 
$4,489.22.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served in the U.S. Army reserves from 1997 to 
2005 with periods of active duty.  The veteran re-entered the 
U.S. Army Active Reserves in September 2001.  The veteran 
served on active duty from March 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision of the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the veteran's request for waiver of 
recovery of an overpayment of VA Chapter 1606 educational 
assistance benefits in the amount of $4,489.22.


FINDINGS OF FACT

1.  The veteran was paid full time education benefits for the 
period August 20, 2001 through July 31, 2003.

2.  The Department of Defense notified the VA that the 
veteran had unsatisfactory participation after May 2000.  

3.  The veteran did not re-affiliate with another unit in 
order to retain his education benefits until September 2001, 
which was more than one year following his service 
termination.

4.  The overpayment of education benefits in the calculated 
amount of $4,489.22 was not due to the veteran's fraud, 
misrepresentation, or bad faith.

5.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the veteran, inasmuch as he 
accepted benefits to which he was not entitled.

6.  The veteran did not change his position to his detriment 
and recovery of the overpayment would not deprive him or his 
family of basic necessities.

7.  The collection of the indebtedness would not defeat the 
purpose of the education benefit program, or otherwise be 
inequitable.


CONCLUSION OF LAW

Recovery of the overpayment of education benefits would not 
be against equity and good conscience.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963, 1.965 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) 
redefined VA's obligation with respect to its duties to 
notify and assist a claimant.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).

In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the notification and assistance provisions of the 
VCAA were not applicable to cases involving waivers of 
overpayments because the statute at issue in such cases was 
found in a different chapter title 38 of the United States 
Code than the chapter to which VCAA provisions were relevant.  
Regardless, for the reasons noted below, the Board finds that 
VA has adequately notified and assisted the veteran in 
connection with this appeal.  

After receiving the veteran's request for a waiver of the 
created overpayment and before issuing any decision, the 
Atlanta Regional Office sent the veteran a letter dated 
September 2003.  In this letter the veteran was informed that 
he became eligible for education benefits on April 16, 1998 
and his benefits were terminated on May 2, 2000 because his 
unit reported that the veteran was terminated for 
unsatisfactory participation.  It was noted that the veteran 
re-enrolled in the reserves in September 2001, more than one 
year after his termination from the Reserves in May 2000.  He 
enrolled at the University of North Carolina on August 20, 
2001 and was awarded benefits in error.  

The letter also explained that once the veteran was 
terminated for unsatisfactory participation he lost all 
entitlement to education benefits.  The RO contacted the U.S. 
Army Reserve and on July 31, 2003, they verified that the 
veteran was terminated for unsatisfactory participation on 
May 2, 2000.

The veteran was informed that if he had any questions he was 
to contact the Reserve unit directly and that corrections to 
his reported status could only be made through his Unit 
Master Personnel Record.  It was noted the VA could not 
correct the veteran's Department of Defense record.  

The letter further explained that a VA Form 4107, Notice of 
Procedural and Appellate Rights, was included and contained 
important information on his right to have a review of the 
decision.  

Subsequently, in a letter dated May 2004, the Regional Office 
sent the veteran an audit of his benefit payment account.  It 
reflected a breakdown of benefits and an overpayment of 
$4,489.22.  

In October 2004, the RO's Committee on Waivers and 
Compromises provided the veteran a letter that informing him 
of the decision reached.  This letter included notification 
of the evidence used to decide the veteran's claim.  In his 
January 2005 notice of disagreement, the veteran requested 
that the debt be forgiven.  The RO provided the veteran a 
statement of the case in May 2005.

In February 2006, the veteran testified at a Board video 
conference hearing.

Based on the above, the Board concludes that the veteran has 
had every opportunity to present argument and evidence in 
support of his appeal and has been fully apprised of the 
legal requirements for the benefit sought such that he is not 
any way prejudiced by the Board's proceeding to disposition 
at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

II.  Waiver of Recovery of Overpayment

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist: 1) fraud; 2) 
misrepresentation; or 3) bad faith.  38 U.S.C.A. § 5302.  
Such elements contemplate a willful failure to report 
information with the intent to obtain unentitled benefits.  
The Board's review of the record reflects that the RO has 
resolved this question in favor of the veteran, finding, in 
essence, that his actions did not represent the intentional 
behavior to obtain Government benefits to which he was not 
entitled, which is necessary for a finding of fraud, 
misrepresentation or bad faith.  The Board agrees with that 
preliminary finding.  Therefore, there is no statutory bar to 
waiver of recovery of the overpayment.

Thus, the question before the Board is whether recovery of 
the indebtedness would be against equity and good conscience, 
in which case recovery of the overpayment may be waived.  38 
U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  The standard 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to the 
following elements, not intended to be all-inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.  2.  Balancing of faults.  Weighing 
faults of the debtor against VA fault.  3.  Undue hardship.  
Whether collection would deprive debtor or family of basic 
necessities.  4.  Defeat the purpose.  Whether withholding of 
benefits or recovery would nullify the objective for which 
the VA benefits were intended.  5.  Unjust enrichment. 
Failure to make restitution would result in unfair gain to 
the debtor.  6.  Changing position to one's detriment.  
Reliance on VA benefits results in relinquishment of a 
valuable right or incurrence of a legal obligation.

38 C.F.R. § 1.965(a).  The Board has carefully reviewed the 
entire record, in light of the veteran's contentions and the 
applicable law and regulations, and finds that recovery of 
the overpayment of education benefits would not be against 
equity and good conscience.

The records reflect that the veteran was awarded Chapter 1606 
educational assistance for the following periods:

From			To			Rate

20 Aug 01		30 Sep 01		$197.00		   $269.22
01 Oct 01		15 May 02		$204.00		$1,530.00
19 Aug 02		30 Sep 02		$272.00		   $380.80	
01 Oct 02		12 Jan 03		$276.00		   $938.40
13 Jan 03		30 Apr 03		$207.00		   $745.20
						Adjustment		   $211.60	
01 Jun 03		31 Jul 03		$207.00		   $414.00
						Total Paid		$4,489.22
						Overpayment	          
($4,489.22)

As noted above, the veteran became eligible for education 
benefits on April 16, 1998 and his benefits were terminated 
on May 2, 2000 because his unit reported that he was 
terminated for unsatisfactory participation.  He re-entered 
the reserves in September 2001 and enrolled at the University 
of North Carolina on August 20, 2001 and was awarded benefits 
in error.

In October 2001, the veteran signed a Notice of Basic 
Eligibility which in part stated:

My basic eligibility to educational 
assistance benefits depends upon serving 
satisfactorily the complete 6 year term 
in the Selected Reserve as prescribed by 
military regulations.  Failure to 
participate satisfactorily in required 
Reserve training means I will not be 
eligible for any benefits from the date 
of the unsatisfactory participation.  

As noted by the RO, the veteran, knew, or by exercise of 
reasonable care, could have learned that he was not entitled 
to payment for school attendance after he was no longer 
eligible for the benefit since the Notice of Basic 
Eligibility specified these terms.  In short, the veteran 
accepted benefits for the August 2001 to July 2003 time 
period in which he was not entitled.  

The Board next notes that the failure of the Government to 
insist upon its right to repayment of this debt would result 
in the veteran's unjust enrichment at the expense of the 
Government, and that, in this case he did not, according to 
the available record, change his position to his detriment as 
a result of the award.  

With respect to whether recovery of the overpayment from the 
veteran would result in undue financial hardship, the Board 
notes that, as reported in the veteran's Financial Status 
Report, his monthly income exceeded his expenses.  The RO 
noted that based on the veteran's age and income potential 
for the next 3 to 5 years, collection of the debt would not 
deprive the veteran of the basic necessities.  The Board 
emphasizes that after taking care of basic necessities such 
as shelter and food, the veteran is expected to accord a debt 
to VA the same regard given to any other debt.  Repayment of 
the Government debt in monthly installments would not deprive 
the veteran or his family the basic necessities of life.

The purpose of Chapter 1606 educational assistance is to 
encourage membership in units of the Selected Reserve.  10 
U.S.C.A. § 16131(a) (West 2002); 38 C.F.R. § 21.7500 (2005).  
Although the appellant used the money for an approved 
educational program, he was not in the Selected Reserve from 
May 2, 2000 due to unsatisfactory performance and did not re-
affiliate until September 2001, more than the one year time 
limit.  Consequently, recovery of the overpayment cannot be 
said to defeat the purpose of the benefits.

At his February 2006 Board video conference hearing, the 
veteran acknowledged that he was aware that he had one year 
to re-enlist from May 2000 and testified that it was just 
ignorance on his part as to why he did not.

In the facts of this specific case, the Board finds that the 
veteran has been successfully communicating with VA in regard 
to this appeal and has provided requested information relied 
on to decide his waiver request.  There is no indication that 
he has been unable to participate in his appeal.  Also, the 
Board emphasizes that the terms of collection of the 
overpayment will include VA's consideration of a flexible 
repayment plan consistent with the veteran's duty status and 
commensurate with his total monthly obligations.  Therefore, 
the Board's denial of a waiver of recovery of the overpayment 
in question does not, in this case, deprive the veteran of 
his rights.  

The Board finds, therefore, that under the principles of 
equity and good conscience, taking into consideration all of 
the specifically enumerated elements of 38 C.F.R. § 1.965(a), 
it would not be unfair to recover the overpayment in the 
amount of $4,489.22.  The end result would not be unduly 
favorable or adverse to either the Government or the veteran.  
The evidence in this case is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 5107 
(West 2002).


ORDER

Waiver of recovery of an overpayment of Chapter 1606 
educational assistance benefits, in the amount of $4,489.22, 
is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


